EXHIBIT 21 SUBSIDIARIES OF THE COMPANY 1.Air Travel Services, Inc., a Tennessee corporation 2.DFI, Inc., a Tennessee corporation 3.O'Charley's Finance Company, Inc., a Tennessee corporation 4.O'Charley's Management Company, Inc., a Tennessee corporation 5.O'Charley's Restaurant Properties, LLC, a Delaware limited liability company 6.O'Charley's Service Company, Inc., a Tennessee corporation 7.O'Charley's Sports Bar, Inc., an Alabama corporation 8.OCI, Inc., a Delaware corporation 9.OPI, Inc., a Colorado corporation 10.SRLS LLC 5001, a Delaware limited liability company 11.SRLS LLC 5002, a Delaware limited liability company 12.SRLS LLC 5003, a Delaware limited liability company 13.SRLS LLC 5004, a Delaware limited liability company 14.SRLS LLC 5005, a Delaware limited liability company 15.SRLS LLC 5006, a Delaware limited liability company 16.Stoney River Legendary Management, L.P., a Georgia limited partnership 17.Stoney River, LLC, a Delaware limited liability company 18.Stoney River Management Company, Inc., a Delaware corporation 19.99 Commissary, LLC, a Delaware limited liability company 20.99 Restaurants, LLC, a Delaware limited liability company 21.99 Restaurants of Boston, LLC, a Delaware limited liability company 22.99 Restaurants of Massachusetts, a Massachusetts Business Trust 23.99 Restaurants of Vermont, LLC, a Vermont limited liability company 24.99 West, Inc., a Massachusetts corporation 25.JFC Enterprises, LLC, a Delaware limited liability company 26.Wi-Tenn Restaurants, LLC, a Delaware limited liability company
